 In the Matter of JOHN H. MACLIN PEANUT COMPANY, INCORPORATED,EMPLOYERandUNITED STONE AND ALLIED PRODUCTS WORKERS OFAMERICA, CIO, PETITIONERCase No. 10-RC-137SECOND SUPPLEMENTAL DECISIONAND -CERTIFICATION OF REPRESENTATIVESApril 26,194.9Pursuant to a Supplemental Decision and Second Direction of Elec-tion in the above-entitled matter, issued by the Board on November22, 1948,1 an election by secret ballot was conducted on December 16,1948, under the direction and supervision of the Regional Director forthe Tenth Region (Atlanta, Georgia).At the conclusion of the elec-tion the parties were furnished with a Tally of Ballots which showsthat approximately 13 eligible voters cast ballots, of which 11 werefor and 2 were against the Petitioner.There were no challengedballots.On December 21, 1948, the Employer filed objections to conductaffectingthe results of the election, alleging that the election washeld on a date which did not insure a representative vote.Thereafter,on March 8, 1949, the Regional Director issued and duly served uponthe parties his Report on Objections, recommending that the objec-tions of the Employer be overruled and that the Petitioner be certi-fied as the exclusive representative of all employees in the unit as de-fined in the Supplemental Decision,supra.On March 11,_ 1949, theEmployer filed exceptions to the Report on Objections.The Employer contends-that the election was scheduled at a timewhen its plant was not in full operation, contrary to the Board'sdirection in its Supplemental Decision,2 and that at the time the elec-tion was held, its plant was operating on a curtailed and limited basis,as evidenced by the fact that there were only 13 eligible voters at the180 N. L.R. B. 611.2 The Board'conducted as early as possible,and when, in the discretion of the Regional Director forthe Tenth Region,the Employer's plant is in full operation."83 N. L.R. B., No. 25.194 JOHN H. MACLIN PEANUT COMPANY, INCORPORATED195election, constituting less than one-third of the normal complementof employees.In his report the Regional Director noted that an investigationmade during the early part of the 1948-1949 season disclosed that be-cause of a drop in the price of peanuts on the commercial market,the Employer had found it more economical to sell its product in the1948-1949 season to the Commodity Credit Corporation for Europeanrelief, rather than to its usual commercial trade.Peanuts sold tothe Government were sold on an "as is" basis requiring fewer seasonalemployees than would normally be carried on the Employer's pay roll.The Regional Director found that at the time the election was sched-uled it could not be determined in advance when the commercial priceof peanuts would rise and the Employer resume operations with afull complement of seasonal workers.It thus appears that at the time the election was held the Employer'splant was "in full operation" so far as was required in order to selltheEmployer's product to the Commodity Credit Corporation.Although its complement of workers would be increased substantiallyif the Employer should return to selling in the commercial market,this was wholly dependent on unpredictable changes in the price ofpeanuts.The situation presented is analogous to one in which anemployer has uncertain plans for expansion, where we have generallyrefused to suspend the holding of an election until such plans havebeen effectuated.3Under all the circumstances, we find that the objections of theEmployer do not raise substantial or material issues with respect to theconduct affecting the results of the election.The objections and ex-ceptions of the Employer are accordingly overruled.As the Tallyshows that a majority of all ballots cast were for the Petitioner, weshall certify it as the collective bargaining representative of employeesin the appropriate unit.CERTIFICATION OF REPRESENTATIVESIT ISHEREBY CERTIFIEDthat United Stone and Allied ProductsWorkers of America, CIO, has been designated and selected by amajority of the employees of John H. Maclin Peanut Company, In-corporated, Albany, Georgia, who were employed during the pay-rollperiod ending December 11, 1948, excluding salesmen, guards, officeemployees, office clerical employees, professional personnel, and super-visors, as their representative for the purposes of collective bargainingand that, pursuant to Section 9 (a) of the Act, as amended, the saidiMatter of WesternElectric Company,Incorporated,76 N. L.R. B. 400. 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganization is the exclusive representative of all such employees forthe purposes of collective bargaining with respect to rates of pay,wages, hours of employment,. and— other- conditions" of employment.CHAIRMAN H zoG and MEbrBER REYNOLns took no part in "the con-sideration of the.above Second Supplemental Decision and Certifica-%tion of Representatives: